Citation Nr: 0333478	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  94-45 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
bowel sphincter dysfunction secondary to thoracic myelopathy.


REPRESENTATION

Appellant represented by:	Vidal Rodriguez-Amaro, 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from August 1969 to June 1970 
and from October 1978 to July 1987.  He also had additional 
service which he reports lasted from May 1975 to October 
1978.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a February 1994 
rating decision of the San Juan, Puerto Rico Regional Office 
(hereinafter "the RO") which, in pertinent part, granted 
service connection for bowel sphincter control dysfunction 
secondary to thoracic myelopathy and assigned a 10 percent 
disability evaluation with an effective date of May 20, 1993.  
Service connection was also granted for bladder sphincter 
control dysfunction secondary to thoracic myelopathy with a 
60 percent disability evaluation and an effective date of May 
20, 1993.  Entitlement to a total rating for compensation 
purposes based on individual unemployability was denied.  A 
September 1994 rating decision, in pertinent part, granted 
the veteran's claim for an effective date prior to May 20, 
1993, for the award of service connection for bowel sphincter 
control dysfunction secondary to thoracic myelopathy and his 
claim for an effective date prior to May 20, 1993, for the 
award of service connection for bladder sphincter control 
dysfunction secondary to thoracic myelopathy.  Entitlement to 
a total rating for compensation purposes based on individual 
unemployability was also granted.  The 10 percent disability 
evaluation for the veteran's service-connected bowel disorder 
was continued.  

The remaining issue on appeal was the veteran's claim for 
entitlement to an increased evaluation for his service-
connected bowel sphincter control dysfunction secondary to 
thoracic myelopathy.  The Board remanded that issue for 
additional development in July 1997.  The requested 
development has since been completed.  In a rating decision 
of June 2003, the RO raised the rating for the disorder from 
10 percent to 30 percent.  That issue is still considered to 
be on appeal as the veteran has not withdrawn it.  A claimant 
will generally be presumed in such cases to be seeking the 
maximum benefit allowed by law and regulation.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an initial rating higher than 30 percent for 
bowel sphincter dysfunction secondary to thoracic myelopathy 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The bowel sphincter dysfunction secondary to thoracic 
myelopathy has resulted in symptoms which approximate 
occasional involuntary bowel movements necessitating the 
wearing of a pad, but has not resulted in extensive leakage 
and fairly frequent involuntary bowel movements.  


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent for bowel sphincter dysfunction secondary to thoracic 
myelopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7332 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The SOC and SSOC included summaries of the evidence which had 
been obtained and considered.  The SOC also included the 
requirements which must be met to establish entitlement to a 
higher rating.  The basic elements for establishing 
entitlement to a higher rating have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The communications, such as a 
letter from the RO dated in October 2001, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his available service medical records 
and post-service treatment records.  The veteran has been 
afforded disability evaluation examinations by the VA.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Because the veteran's complaints 
involve loss of control of bowel movements, the disorder may 
be rated as loss of anal sphincter control under Diagnostic 
Code 7332.  Under that diagnostic code, a 10 percent 
disability rating is warranted if there is constant slight 
leakage or occasional moderate leakage.  A 30 percent rating 
is warranted if there are occasional involuntary bowel 
movements necessitating the wearing of a pad.  A 60 percent 
rating is warranted where there is extensive leakage and 
fairly frequent involuntary bowel movements.  A 100 percent 
rating is warranted where there is complete loss of sphincter 
control.  

The Board has noted that the veteran has established service 
connection for thoracic myelopathy with Brown-Sequard type 
lesion, with loss of the left lower extremity, rated as 60 
percent disabling; bladder sphincter control dysfunction 
secondary to thoracic myelopathy, rated as 60 percent 
disabling, and bowel syndrome control dysfunction, rated as 
30 percent disabling.  He also received a total disability 
rating based on individual unemployability due to service-
connected disability. 

A service medical record dated in February 1986 shows that 
the veteran reported a complaint of having bowel incontinence 
"occasionally."  

The report of a spinal cord injuries examination conducted by 
the VA in January 1994 shows that the veteran's complaints 
included having sphincter problems.  It was stated that he 
had both bladder and bowel sphincter control dysfunction.  
The fecal incontinence was described as being 
"intermittent."  

The report of a mental disorders examination conducted by the 
VA in January 1994 shows that the veteran reported a 
complaint of having fecal incontinence "at times."  

During a hearing held at the RO in September 1994, the 
veteran testified that because of his fecal incontinence he 
was not able to go anywhere.  He said that he had been told 
that he should use diapers.  He reported that when he got the 
urge to go to the bathroom, his body did not have the means 
to wait.   He said that this could happen two or three times 
a day.  

A treatment record dated in July 1996 from a service medical 
facility shows that the veteran reported complaints, 
including having urine and fecal incontinence.  It was 
recommended that he intake few fluids.  

The report of a rectum examination conducted by the VA in 
January 2003 shows that the veteran had a history of fecal 
and bowel incontinence.  The examiner reviewed the veteran's 
claims file and medical records.  In 1987, the veteran 
developed a thoracic myelopathy and was subsequently found to 
have a benign spinal cord tumor for which he underwent 
surgery.  He was granted service connection for that 
disorder, and for secondary bowel sphincter control 
dysfunction and bladder sphincter control dysfunction.  The 
veteran said that he had problems with bowel sphincter 
control.  He indicated that this used to be a bigger problem 
in the past, but that he had essentially learned over the 
years to have somewhat better control by following certain 
rules and by avoiding certain things.  He indicated that his 
urge to go and his frequency of bowel movements varied, but 
sometimes may not be a problem for two or three weeks.  He 
indicated that walking a lot or not emptying his bladder made 
the situation worse.  His normal bowel movements were formed 
and not particularly hard or diarrheal in nature.  He 
indicated that he had been told to wear a pad or diaper in 
the past, but he had elected not to do so at this point, more 
from a psychological standpoint than anything.  He also 
indicated that he had therapy in the past to help him have 
better control.  

The report further shows that the veteran said that he was 
not currently on any medication, though at one time in the 
past he was treated with some medications for loose stools 
and better sphincter control, possibly with Imodium. He 
denied having any problems with weight loss, and also 
indicated that the type of foods, whether liquid or solid, 
did not seem to make any difference.  

On physical examination, the veteran appeared well developed 
and well nourished.  His weight was 178.  His abdomen was 
soft and non-tender.  Bowel sounds were active.  No masses 
were palpated.  Rectal examination revealed no obvious anal 
or peri-rectal inflammation or irritation.  The size of the 
anal opening was relatively unremarkable.  It did not seem 
particularly large or small.  On digital rectal examination, 
no internal masses were palpated.  Sphincter control felt 
decreased when the patient was asked to bear down.  There was 
no evidence of fecal leakage.  The diagnosis was bowel 
sphincter dysfunction related to history of thoracic 
myelopathy in 1987 and apparently benign spinal cord tumor.  
The examiner further started that:

The patient appears to have adapted fairly well to 
this problem, though clearly the frequency of 
involuntary bowel movements persist and will 
increase with certain events such as walking too 
much or not emptying his bladder.  Apparently he 
has been advised that a pad is probably recommended 
because he does have accidents occasionally, but 
the patient has elected so far not to use this.

The Board finds that the RO correctly rated the disorder as 
30 percent disabling because the disorder has resulted in 
occasional involuntary bowel movements.  Although the veteran 
has not been using a pad, it appears from the evidence that 
the disorder is of sufficient severity to warrant the wearing 
of a pad.  Therefore, the criteria for a 30 percent rating 
have been met.  The Board further finds, however, that the 
evidence does not demonstrate that the veteran has extensive 
leakage and fairly frequent involuntary bowel movements.  
Such a level of severity is not demonstrated by the veteran's 
medical records, or by the VA examinations.  The veteran 
previously reported that the incontinence was only occasional 
or happened at times.  The most recent VA examination noted 
that he sometimes does not have problems for two or three 
weeks.  The Board is of the opinion that the 
characterizations of the severity contained in the treatment 
records and the VA examination reports has higher probative 
value than the veteran's subjective testimony.  Accordingly, 
the Board concludes that the criteria are not met for an 
initial disability rating higher than 30 percent for bowel 
sphincter dysfunction secondary to thoracic myelopathy.  
Also, the disorder does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  


ORDER

Entitlement to an initial rating higher than 30 percent for 
bowel sphincter dysfunction secondary to thoracic myelopathy 
is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



